702 S.W.2d 804 (1986)
288 Ark. 172
Timmy TARRY, Appellant,
v.
STATE of Arkansas, Appellee.
Supreme Court of Arkansas.
February 3, 1986.
PER CURIAM.
Appellant, Timmy Tarry, by his attorney, Gene Worsham, has filed a motion for rule on the clerk.
The motion admits that the record was not timely filed and appellant's attorney accepts full responsibility for not perfecting the appeal on time.
We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.
A copy of this opinion will be forwarded to the Committee on Professional Conduct.
PURTLE, J., not participating.